Citation Nr: 1451593	
Decision Date: 11/20/14    Archive Date: 11/26/14

DOCKET NO.  04-26 570	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Seattle, Washington


THE ISSUE

1.  Entitlement to a disability rating in excess of 20 percent for postoperative left medial epicondylectomy with ulnar nerve entrapment prior to December 16, 2008.

2.  Entitlement to an increased rating for postoperative left medial epicondylectomy with ulnar nerve entrapment, evaluated as 40 percent disabling from December 16, 2008.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

G. Jackson, Counsel


INTRODUCTION

The Veteran served on active duty from July 1979 to July 1999.

This appeal comes before the Department of Veterans Affairs (VA) Board of Veterans Appeals (Board) from a December 2003 rating decision that, among other things, increased the zero percent rating for left medial epicondylectomy to 20 percent disabling, effective from May 23, 2003.  The Veteran appealed for a higher disability evaluation.  

The appellant was afforded a personal hearing at the RO in June 2006.  The transcript is of record.  

By Board decision in July 2009, the issues of entitlement to a disability rating in excess of 20 percent for postoperative left medial epicondylectomy with ulnar nerve entrapment and pseudofolliculitis barbae were remanded for further development.  All other issues on appeal at that time were denied by the Board and are no longer for appellate consideration.

In letters from the appellant and his representative dated in November 2009, the Veteran stated that he was satisfied with his current ratings for all issues "except for left elbow and bilateral knees" and that remand development was only necessary as to those two issues. 

The Board construed the above writing as the Veteran's affirmative intent to withdraw the issue of entitlement to an increased rating for pseudofolliculitis barbae from appellate consideration.  As stated above, the issues pertaining to higher ratings for right knee disability were addressed in the July 2009 Board decision and are no longer for appellate consideration.  His correspondence is referred to the RO for consideration and any action deemed appropriate.

By RO rating decision dated in February 2011, the 20 percent rating for left medial epicondylectomy with ulnar nerve entrapment was increased to 40 percent disabling, effective December 16, 2008.

A September 2011 Board decision concluded that the criteria for withdrawal of an appeal on the issue of entitlement to a disability rating in excess of 30 percent for pseudofolliculitis barbae were met and the appeal was dismissed.  The Board no longer has jurisdiction over that matter.  The issue of entitlement to a disability rating in excess of 20 percent for postoperative left medial epicondylectomy with ulnar nerve entrapment was remanded to schedule a hearing.

The Veteran was afforded a hearing in December 2011 before the undersigned Veterans Law Judge sitting at Seattle, Washington.  The transcript of the hearing is of record.  During the hearing, testimony was also allowed as to the status of pseudofolliculitis barbae and the feasibility of rating the disorder under an alternate diagnostic code.  Since the Board no longer has jurisdiction over this matter, the Veteran is at liberty to file a claim for an increased rating to the agency of original jurisdiction.  

By way of a June 2014 Order to Vacate, the Board vacated its May 2012 decision pursuant to compliance with Bryant v. Shinseki, 23 Vet. App. 488 (2010) (holding that the requirements of 38 C.F.R. § 3.103(c)(2) apply to a hearing before the Board and that a Veterans Law Judge has a duty to fully explain the issues and suggest the submission of evidence that may have been overlooked). The Veteran was given an opportunity to request a new hearing before a Veterans Law Judge and did so. At the time of his new Board hearing, the Veteran withdrew his hearing request and withdrew the issues on appeal.




FINDINGS OF FACT

1.  Prior to December 16, 2008, postoperative left medial epicondylectomy with ulnar nerve entrapment was manifested by moderately severe impairment of the musculospiral/radial nerve.

2.  Postoperative left medial epicondylectomy with ulnar nerve entrapment is manifested by no more than moderately severe impairment of the musculospiral/radial nerve.

3. In November 2014, prior to the promulgation of a decision, the Veteran withdrew his appeal referable to the claim for entitlement to a rating in excess of 40 percent for postoperative left medial epicondylectomy with ulnar nerve entrapment.  


CONCLUSIONS OF LAW

1.  The criteria for a 40 percent disability evaluation for postoperative left medial epicondylectomy with ulnar nerve entrapment are met prior to December 16, 2008. 38 U.S.C.A. § 1155 (West 2002 & Supp. 2011); 38 C.F.R. § 3.321, 4.124a, Diagnostic Code 8514 (2011).

2.  The criteria for an evaluation in excess of 40 percent for postoperative left medial epicondylectomy with ulnar nerve entrapment are not met. 38 U.S.C.A. § 1155 (West 2002 & Supp. 2011); 38 C.F.R. § 3.321, 4.124a, Diagnostic Code 8514 (2011).

3. The criteria for withdrawal of the appeal of the claim for entitlement to an evaluation in excess of 40 percent for postoperative left medial epicondylectomy with ulnar nerve entrapment have been met. 38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2013).  



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The purpose of this Board decision is to reestablish the status quo as of May 4, 2012. In this regard, the Findings of Fact and Conclusions of Law speak for themselves. To the extent that the Veteran seeks an evaluation in excess of 40 percent for the postoperative left medial epicondylectomy with ulnar nerve entrapment, the Board notes that an appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision. 38 C.F.R. § 20.204 (2013). Withdrawal may be made by the appellant or by his or her authorized representative. 38 C.F.R. § 20.204.  In November 2014, the Veteran withdrew his claim for an evaluation in excess of 40 percent for postoperative left medial epicondylectomy with ulnar nerve entrapment from appellate consideration.  Hence, there remain no allegations of an error of fact or law referable to the claims for increased ratings at this time. Accordingly, the Board does not have jurisdiction to further review these matters, and the appeals are dismissed. 


ORDER

An evaluation of 40 percent for postoperative medial epicondylectomy with ulnar nerve entrapment is granted prior to December 16, 2008, subject to controlling regulations governing the payment of monetary awards.

An evaluation in excess of 40 percent for postoperative medial epicondylectomy with ulnar nerve entrapment is denied.

The appeal regarding the claim for entitlement to a rating in excess of 40 percent for postoperative left medial epicondylectomy with ulnar nerve entrapment is dismissed.  


____________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


